         19-12984-mg             Doc 1         Filed 09/16/19             Entered 09/16/19 12:36:34                       Main Document
                                                                         Pg 1 of 20
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 __________   District
 Southern District     of __________
                   of New  York

 Case number (If known): _________________________ Chapter 15                                                                                  Check if this is an
                                                                                                                                                  amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                 12/15

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).



1.   Debtor’s name
                                            Thomas Cook Group plc
                                           _____________________________________________________________________________________________




2.   Debtor’s unique identifier            For non-individual debtors:

                                                       Federal Employer Identification Number (EIN)      ___ ___ – ___ ___ ___ ___ ___ ___ ___

                                                  ✔
                                                             06091951
                                                        Other ___________________________.                     Co. registration number
                                                                                           Describe identifier _____________________________.


                                           For individual debtors:

                                                       Social Security number:    xxx – xx– ____ ____ ____ ____

                                                       Individual Taxpayer Identification number (ITIN): 9 xx – xx – ____ ____ ____ ____

                                                       Other ___________________________. Describe identifier ______________________________.



3.   Name of foreign
     representative(s)                      Dr. Peter Fankhauser
                                           ____________________________________________________________________________________________


4.   Foreign proceeding in which
     appointment of the foreign            (QJOLVK6FKHPHRI$UUDQJHPHQW+LJK&RXUWRI-XVWLFH%XVLQHVVDQG3URSHUW\&RXUWVRI(QJODQGDQG:DOHV,QVROYHQF\DQG
     representative(s) occurred            &RPSDQLHV/LVW &K'


5.   Nature of the foreign
                                           Check one:
     proceeding
                                                 Foreign main proceeding
                                           ✔
                                                 Foreign nonmain proceeding 'HEWRUPRGLILFDWLRQ RULQWKHDOWHUQDWLYHIRUHLJQPDLQSURFHHGLQJ
                                                 Foreign main proceeding, or in the alternative foreign nonmain proceeding


6.   Evidence of the foreign               ✔
                                                 A certified copy, translated into English, of the decision commencing the foreign proceeding and
     proceeding                                   appointing the foreign representative is attached.

                                                 A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                  proceeding and of the appointment of the foreign representative, is attached.

                                                 Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                  representative is described below, and relevant documentation, translated into English, is attached.
                                                  _______________________________________________________________________________________
                                                  _______________________________________________________________________________________


7.   Is this the only foreign                    No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
     proceeding with respect to                   debtor is pending.)
     the debtor known to the               ✔
     foreign representative(s)?
                                                 Yes




Official Form 401                                 Chapter 15 Petition for Recognition of a Foreign Proceeding                                    page 1
            19-12984-mg           Doc 1         Filed 09/16/19           Entered 09/16/19 12:36:34                        Main Document
                                                                        Pg 2 of 20
Debtor          Thomas    Cook Group plc
                _______________________________________________________                           Case number (if known)_____________________________________
                Name



8.    Others entitled to notice          Attach a list containing the names and addresses of:
                                         (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                         (ii)   all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                petition, and
                                         (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.


9.    Addresses                          Country where the debtor has the center of its                  Debtor’s registered office:
                                         main interests:


                                         United  Kingdom
                                         ______________________________________________                  200         Aldersgate
                                                                                                         ______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________
                                                                                                         P.O. Box

                                                                                                         London EC1A 4HD
                                                                                                         _______________________________________________
                                                                                                         City         State/Province/Region ZIP/Postal Code


                                                                                                         United Kingdom
                                                                                                         _______________________________________________
                                                                                                         Country




                                         Individual debtor’s habitual residence:                         Address of foreign representative(s):



                                         _______________________________________________                 200         Aldersgate
                                                                                                         _______________________________________
                                                                                                         _______________________________________________
                                                                                                                                               ___
                                         Number     Street                                               Number     Street

                                         _______________________________________________                 _______________________________________________
                                         P.O. Box                                                        P.O. Box

                                         _______________________________________________                 London EC1A 4HD
                                                                                                         _______________________________________________
                                         City         State/Province/Region ZIP/Postal Code              City         State/Province/Region ZIP/Postal Code


                                         _______________________________________________                 United Kingdom
                                                                                                         _______________________________________________
                                         Country                                                         Country




10.   Debtor’s website (URL)              https://www.thomascookgroup.com
                                         ____________________________________________________________________________________________________




11.   Type of debtor                     Check one:
                                         ✔
                                               Non-individual (check one):
                                                 ✔
                                                     Corporation. Attach a corporate ownership statement containing the information
                                                      described in Fed. R. Bankr. P. 7007.1.

                                                     Partnership

                                                     Other. Specify: ________________________________________________

                                               Individual




     Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                      page 2
19-12984-mg                Doc 1      Filed 09/16/19                  Entered 09/16/19 12:36:34                                 Main Document
                                                                     Pg 3 of 20




 .(L?CT       *20"5?2 -?4273?3+&?                                                              
                                                                                                                     
               




                
                                     /)I@CGTAE5=*5A&:TA:&*/T@1T)NG5=/GGT@CTAC5=*5A&:T&GG/IGT5=TI3/T#=5I/,T I&I/GT&C/T5=TI35GT,5GIC5*IT
                                              /)I@CT,@/GT=@IT3&P/T&TA:&*/T@1T)NG5=/GGT@CT&GG/IGT5=TI3/T#=5I/,T I&I/GT)NITI3/T1@::@Q5=2T
                                                &*I5@=T@CTAC@*//,5=2T5=T&T1/,/C&:T@CTGI&I/T*@NCIT5GTA/=,5=2T&2&5=GITI3/T,/)I@CT5=TI35GT,5GIC5*IT


                                              1T=/5I3/CT)@RT5GT*3/*9/,TP/=N/T5GT*@=G5GI/=ITQ5I3TI3/T5=I/C/GIGT@1T8NGI5*/T&=,TI3/T*@=P/=5/=*/T
                                                @1TI3/TA&CI5/GT3&P5=2TC/2&C,TI@TI3/TC/:5/1TG@N23IT)STI3/T1@C/52=TC/AC/G/=I&I5P/T(/*&NG/T



     
                                       )! )))  )# )  )))  ))  )                  ))
         
                                        ) ) )) ")) ) )) ))) ) )) )) )
                                       )! )) )  ) ) ) ) ! &) )) )  )

                                        ) ")$ ) ) )) )  ) ) ") )                        ) )  ) )
                                        )) !) ) )

                                       )      !   %))!%)  ) ))) !) ) 
                                                 '   (

                                                                                           4?'6'4?"1- *"75'4?
                                                52=&INC/T@1T1@C/52=TC/AC/G/=I&I5P/T                       C5=I/,T=&;/T


                                       R/*NI/,T@=T                      
                                                             T T$T




                                                52=&INC/T@1T1@C/52=TC/AC/G/=I&I5P/T                       C5=I/,T=&;/T


                                       R/*NI/,T@=T
                                                             T T$T



                                                                                                                
                                                                                                                       T %T




                                         "6*"0??"6-,15??
                                            
                                            ?*,4%?8'17'?
                                            O<(.CT         !JF.KT
                                          ':
                                             ;<4-==========> ?                                                                ?
                                          9
                                         6KST                     "K'K.T                                                      !??-.T

                                                   ?                                                   "%"0 (2.%#'4)/$20?
                                            ?>L'+LTB4?>0T                                                    <'7:T'--D.HHT



                                                     ?                                                     
                                            'CT>O<(0DT                                                       "M'K.T




   115*5&:T@C;T      T                        3&AI/CT T/I5I5@=T1@CT/*@2=5I5@=T@1T&T@C/52=TC@*//,5=2T                                   A&2/T T
19-12984-mg   Doc 1   Filed 09/16/19    Entered 09/16/19 12:36:34   Main Document
                                       Pg 4 of 20
19-12984-mg    Doc 1    Filed 09/16/19    Entered 09/16/19 12:36:34   Main Document
                                         Pg 5 of 20




   IN THE HIGH COURT OF JUSTICE                              Claim No. CR
                                                                       CR-
                                                                        R-
   2019-005741

   BUSINESS AND PROPERTY COURTS OF

   ENGLAND AND WALES

   COMPANIES COURT (ChD)



   Before Mr. Justice Norris

   Date 30 August 2019



   IN THE MATTER OF THOMAS COOK GROUP PLC

   AND IN THE MATTER OF THE COMPANIES ACT 2006



                                           ORDER




   UPON THE APPLICATION OF Thomas Cook         k Group plc (the “Scheme
   Company”) whose registered office is 200 Aldersgate, London, EC1A 4HD
   United Kingdom by a Part 8 Claim Form dated 28 August 2019 (the “Claim
   Form”)

   AND UPON READING the Claim Form and the witness statements of Dr.
   Peter Fankhauser (a director of the Scheme Company) and Brian Carne of
   Global Loan Agency Services Limited (“GLAS”) (the “Information Agent”)

   AND UPON READING the evidence including the scheme of arrangement
   in respect of the 2022 Notes and the 2023 Notes (the “TCG Scheme”) and
   the explanatory statement in relation thereto given pursuant to section 897
   of the Companies Act 2006 (the “Explanatory Statement”)

   AND UPON HEARING Tom Smith Q.C. for the Scheme Company

   AND UPON the Court adopting in this order, save where terms are
   otherwise expressly defined, the abbreviations, words, definitions and
   phrases contained in the Explanatory Statement and the Scheme

   IT IS ORDERED AND DIRECTED THAT:




   EU-DOCS\25789257.1
19-12984-mg    Doc 1    Filed 09/16/19    Entered 09/16/19 12:36:34   Main Document
                                         Pg 6 of 20


      1. The Scheme Company be at liberty to convene a meeting (the “TCG
         Scheme Meeting”), of the 2022 Noteholders and the 2023
         Noteholders (the “TCG Scheme Creditors”) to be held at the offices
         of Latham & Watkins (London) LLP, 99 Bishopsgate, London EC2M 3XF
         (or, if such venue is not available, such other suitable venue in central
         London, as the directors of the Scheme Company may select) for the
         purpose of considering and if thought fit approving (with or without
         modification) the TCG Scheme proposed to be made between the
         Scheme Company and the TCG Scheme Creditors.

      2. The TCG Scheme Meeting convened pursuant to paragraph 1 of this
         Order shall be held at 9:00 a.m. (London time) on 18 September 2019.

      3. Copies of the document incorporating the Scheme and the
         Explanatory Statement, together with the notices convening the TCG
         Scheme Meeting (the “Notices”), the account holder letter (the
         “Account Holder Letter” and together with, the TCG Scheme, the
         Explanatory Statement and the Notices, the “TCG Scheme
         Documents”), shall be sent by e- mail to the Information Agent in its
         capacity as information agent for the purposes of sending such TCG
         Scheme Documents by electronic mail on 30 August 2019 (or as soon
         as reasonably practicable thereafter) to the corporate actions areas
         within each of Euroclear and Clearstream with an instruction that they
         will forward them directly to their Account Holders for further
         distribution to their underlying clients.

      4. Copies of the TCG Scheme Documents shall also be made available
         to any of the TCG Scheme Creditors upon request to the Scheme
         Company through contacting the Information Agent (address: GLAS,
         45 Ludgate Hill, London EC4M 7JU United Kingdom; telephone: +44
         20       3597        2940;       website:        www.glas.agency/;
         email:ThomasCook@glas.agency) and in hard copy at the offices of
         Latham & Watkins (London) LLP at 99 Bishopsgate, London, EC2M 3XF
         and when so requested shall be provided free of charge.

      5. The TCG Scheme Documents shall be in the form or substantially in
         the form of the drafts submitted to, and initialled by, the Court
         (subject to completion of blanks and minor modifications as advised
         by solicitors and Counsel to the Scheme Company).

      6. In order to vote on the TCG Scheme, the TCG Scheme Creditors shall:

              a. block their Notes by delivery of a Custody Instruction to the
                 relevant Clearing System by 11:59 a.m. (London time) on 17
                 September 2019 (which shall be the voting record time for the
                 TCG Scheme); and

              b. return their duly completed Account Holder Letter by email to
                 the Information Agent at ThomasCook@glas.agency as soon as
                 possible and in any event to be received no later than 11:59
                 a.m. (London time) on 17 September 2019.


   EU-DOCS\25789257.1
19-12984-mg    Doc 1    Filed 09/16/19    Entered 09/16/19 12:36:34   Main Document
                                         Pg 7 of 20


      7. Unless the Court orders otherwise, the accidental omission to serve
         any TCG Scheme Creditor with notice of the TCG Scheme Meeting or
         the non-receipt of notice of the TCG Scheme Meeting by any TCG
         Scheme Creditor shall not invalidate the proceedings at the TCG
         Scheme Meeting.

      8. Dr. Peter Fankhauser, a director of the Scheme Company, shall be
         appointed to act as chairman of the TCG Scheme Meeting (the
         “Chairman”) and shall report the results of the TCG Scheme Meeting
         to the Court.

      9. The Chairman shall be at liberty to adjourn the TCG Scheme Meeting
         provided that, if adjourned, the TCG Scheme Meeting recommence as
         soon as reasonably practicable thereafter.

      10.     The Chairman shall be entitled to rely on the signatures on the
         Account Holder Letters as a warranty that the signatory has been duly
         authorised by the relevant TCG Scheme Creditor to sign the Account
         Holder Letter on behalf of the TCG Scheme Creditor.

      11.       The Chairman, may, for voting purposes only, reject the value
         attributed to a TCG Scheme Creditor’s Scheme Claim if he considers
         that it does not constitute a fair and reasonable assessment of the
         relevant sums owed to the relevant TCG Scheme Creditor under the
         2022 Notes or the 2023 Notes, as applicable, or if the relevant TCG
         Scheme Creditor has not complied with the applicable Account Holder
         Letter and/or voting procedures or instructions.

      12.      The Chairman shall have the discretion to accept the value of
         the claim in respect of which a TCG Scheme Creditor seeks to vote,
         in whole or in part, notwithstanding failure by such TCG Scheme
         Creditor to comply with the requirements contained in their Account
         Holder Letter, if sufficient information has been provided in their
         Account Holder Letter, or by some other means to enable the
         Chairman to assess the fairness of the value of the claim in respect
         of which such TCG Scheme Creditor should be permitted to vote.

      13.      If a claim is unascertainable or disputed (in part) but the
         Chairman of the TCG Scheme Meeting is able to place a minimum
         value on that claim, the Chairman will admit the claim for voting
         purposes at that value.

      14.        The Chairman shall be permitted to accept a split vote.

      15.      The Chairman shall be at liberty to permit the attendance of
         persons who are not otherwise entitled to attend and vote at the TCG
         Scheme Meeting, unless an objection is taken by (or by a person
         appointed to vote by proxy for) a TCG Scheme Creditor entitled to
         attend and vote at the TCG Scheme Meeting, provided that such a
         person shall not be entitled to speak at the TCG Scheme Meeting
         without the permission of the Chairman.


   EU-DOCS\25789257.1
19-12984-mg    Doc 1    Filed 09/16/19    Entered 09/16/19 12:36:34   Main Document
                                         Pg 8 of 20


      16.      The Chairman shall have permission to apply for such further
         direction in this matter as he may consider necessary or appropriate.

      17.      If the TCG Scheme is approved at the TCG Scheme Meeting by
         the required statutory majority, the Claim Form shall be restored and
         a further Court hearing at which the Scheme Company shall seek the
         sanction of the Court for the TCG Scheme shall be listed.

      18.       Pursuant to rules 5.4B and 5.4C(4) of the Civil Procedure Rules
         1998, the witness statement of Dr. Fankhauser and its exhibits and
         the exhibit to the first witness statement of Brian Jonathan Carne (the
         "Sealed Documents") shall not be open to inspection on the Court
         file by any person without the permission of the Court (with any such
         application to be made on five business days’ notice to the Company).

      19.      Pursuant to rules 5.4B and 5.4C(4) of the Civil Procedure Rules
         1998, none of the Sealed Documents shall appear on any Electronic
         Working Case File (as defined in paragraph 2.4 of Practice Direction
         51O) or on any part of the Website (as defined in paragraph 2.3(a) of
         Practice Direction 51O).

      20.        There be permission to apply.



    AND IT IS DECLARED THAT: -

      21.      Dr Peter Fankhauser is the appointed foreign representative
         authorised in these proceedings to act as a foreign representative
         (the “Foreign Representative”) in any Chapter 15 proceedings in
         the United States Bankruptcy Court in respect of the Scheme
         Company.

      22.       The Foreign Representative is authorised on behalf of the
         Scheme Company to take any and all actions to execute, deliver,
         certify, file, record and perform any and all documents, agreements,
         instruments, motions, affidavits, applications for approvals or rulings
         of governmental or regulatory authorities, or certificates, and to take
         any and all steps deemed by the Foreign Representative to be
         necessary or desirable to carry out the purpose and intent of the TCG
         Scheme including, for the avoidance of doubt and to the extent
         required, to apply to any court in the United States for the recognition
         of the Scheme, the enforcement of this order or the sanction order (if
         made) and other related relief under Chapter 15 of the US Bankruptcy
         Code.



   Service of the Order

   The Court sent a sealed copy of this order to:-



   EU-DOCS\25789257.1
19-12984-mg    Doc 1    Filed 09/16/19    Entered 09/16/19 12:36:34   Main Document
                                         Pg 9 of 20


                  Solicitors for the Claimant / the Scheme Company

                           Latham & Watkins (London) LLP

                         99 Bishopsgate, London, EC2M 3XF

                         FAO: John Houghton and Nick Cline

                               Tel: (+44) 20 7710 1000




   EU-DOCS\25789257.1
19-12984-mg          Doc 1   Filed 09/16/19     Entered 09/16/19 12:36:34            Main Document
                                               Pg 10 of 20


                                      Thomas Cook Group plc
                             Chapter 15 Voluntary Petition Attachments

Item 8. A list containing the names and addresses of (i) all persons or bodies authorized to
administer foreign proceedings of the debtor, (ii) all parties to litigation pending in the United
States in which the debtor is a party at the time of filing of this petition, and (iii) all entities against
whom provisional relief is being sought under 11 U.S.C. § 1519.




EU-DOCS\25797671.2
19-12984-mg          Doc 1   Filed 09/16/19    Entered 09/16/19 12:36:34      Main Document
                                              Pg 11 of 20


LATHAM & WATKINS LLP
885 Third Avenue
New York, NY 10022-4834
Telephone: (212) 906-1200
Facsimile: (212) 751-4864
Adam J. Goldberg
6KDXQ&/HH

Attorneys for Dr. Peter Fankhauser
as Petitioner and Foreign Representative


                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK

                                                      Chapter 15
 In re
                                                      Case No. [ ]-[____] (___)
 Thomas Cook Group plc,

          Debtor in a Foreign Proceeding


     VERIFIED LIST PURSUANT TO RULE 1007(A)(4) OF THE FEDERAL RULES OF
                         BANKRUPTCY PROCEDURE

         I, Dr. Peter Fankhauser, as the authorized foreign representative (the “Foreign

Representative”) of the above-captioned debtor (the “Debtor”), which is the subject in a voluntary

scheme of arrangement (the “UK Proceedings”) concerning the Debtor currently pending before

the Insolvency and Companies List (ChD) of the Business and Property Courts of the High Court

of Justice of England and Wales (the “English Court”), hereby submit this verified list pursuant to

Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure (the “Verified List”) under penalty

of perjury under the laws of the United States as follows:

I.       ADMINISTRATOR OF THE DEBTOR IN FOREIGN PROCEEDING

         1.      I, Dr. Peter Fankhauser, am the authorized Foreign Representative in the UK

Proceedings. I certify pursuant to 28 U.S.C. § 1746 under penalty of perjury under the laws of the




EU-DOCS\25797671.2
19-12984-mg          Doc 1   Filed 09/16/19    Entered 09/16/19 12:36:34       Main Document
                                              Pg 12 of 20


United States to the best of my knowledge, information, and belief, that, other than the UK

Proceedings, there are no foreign proceedings pending with respect to the Debtor.

        2.       My address is: 200 Aldersgate, London, EC1A 4HD, United Kingdom.

II.     LITIGATION PARTIES IN THE UNITED STATES

        3.       I certify pursuant to 28 U.S.C. § 1746 under penalty of perjury under the laws of

the United States to the best of my knowledge, information, and belief, that there is not litigation

pending in the United States in which the Debtor is a party at the time of the filing of the Debtor’s

chapter 15 petition for recognition of a foreign nonmain proceeding.

III.  ENTITIES AGAINST WHOM PROVISIONAL RELIEF IS SOUGHT PURSUANT
TO 11 U.S.C. § 1519

        4.       I certify pursuant to 28 U.S.C. § 1746 under penalty of perjury under the laws of

the United States to the best of my knowledge, information, and belief, that provisional relief is

not being sought at this time under 11 U.S.C. § 1519.

                             [Remainder of Page Left Intentionally Blank]




EU-DOCS\25797671.2
19-12984-mg     Doc 1   Filed 09/16/19    Entered 09/16/19 12:36:34   Main Document
                                         Pg 13 of 20




              3EPTEMBER
19-12984-mg          Doc 1   Filed 09/16/19    Entered 09/16/19 12:36:34   Main Document
                                              Pg 14 of 20


                                      Thomas Cook Group plc
                             Chapter 15 Voluntary Petition Attachments

Item 11. A corporate ownership statement containing the information described in Rule 7007.1 of
the Federal Rules of Bankruptcy Procedure.




EU-DOCS\25797649.3
19-12984-mg          Doc 1   Filed 09/16/19    Entered 09/16/19 12:36:34         Main Document
                                              Pg 15 of 20


LATHAM & WATKINS LLP
885 Third Avenue
New York, NY 10022-4834
Telephone: (212) 906-1200
Facsimile: (212) 751-4864
Adam J. Goldberg
6KDXQ&/HH

Attorneys for Dr. Peter Fankhauser
as Petitioner and Foreign Representative


                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK

                                                       Chapter 15
 In re
                                                       Case No. [ ]-[____] (___)
 Thomas Cook Group plc,

          Debtor in a Foreign Proceeding


                         STATEMENT OF CORPORATE OWNERSHIP

         Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

the following is a list of all corporations, other than governmental units, that directly or indirectly

own 10% or more of any class of interests in the Debtor:

                        Name                                 Percentage of Interest Held


 Fosun International Limited                                             18.6%




EU-DOCS\25797649.3
19-12984-mg   Doc 1      Filed 09/16/19    Entered 09/16/19 12:36:34   Main Document
                                          Pg 16 of 20




          3EPTEMBER
19-12984-mg          Doc 1   Filed 09/16/19    Entered 09/16/19 12:36:34    Main Document
                                              Pg 17 of 20


                                      Thomas Cook Group plc
                             Chapter 15 Voluntary Petition Attachments

                       Addendum A. Statement Pursuant to 11 U.S.C. § 1515(c).




EU-DOCS\25797703.2
19-12984-mg          Doc 1   Filed 09/16/19    Entered 09/16/19 12:36:34         Main Document
                                              Pg 18 of 20


LATHAM & WATKINS LLP
885 Third Avenue
New York, NY 10022-4834
Telephone: (212) 906-1200
Facsimile: (212) 751-4864
Adam J. Goldberg
6KDXQ&/HH

Attorneys for Dr. Peter Fankhauser
as Petitioner and Foreign Representative


                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK

                                                        Chapter 15
 In re
                                                        Case No. [ ]-[____] (___)
 Thomas Cook Group plc,

          Debtor in a Foreign Proceeding


              STATEMENT REGARDING KNOWN FOREIGN PROCEEDINGS

         I, Dr. Peter Fankhauser, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury under the laws of the United States as follows:

         1.      I am the duly appointed foreign representative (the “Foreign Representative”) of

the above-captioned debtor (the “Debtor”) which is the subject in a voluntary scheme of

arrangement (the “UK Proceedings”) concerning the Debtor currently pending before the

Insolvency and Companies List (ChD) of the Business and Property Courts of the High Court of

Justice of England and Wales (the “English Court”).

         2.      I respectfully submit this statement, as required under section 1515(c) of title 11 of

the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in support of the verified

chapter 15 petition filed by the Foreign Representative seeking recognition by the United States




EU-DOCS\25797703.2
19-12984-mg          Doc 1   Filed 09/16/19    Entered 09/16/19 12:36:34       Main Document
                                              Pg 19 of 20


Bankruptcy Court for the Southern District of New York of the UK Proceedings as foreign

nonmain proceedings or, in the alternative, foreign main proceedings.

        3.       Pursuant to the requirements of section 1515(c) of the Bankruptcy Code, to the best

of my knowledge, the UK Proceedings are the only insolvency proceedings of any kind pending

with respect to the Debtor and thus is the only known “foreign proceeding” with respect to the

Debtor, as that term is defined in section 101(23) of the Bankruptcy Code.

                             [Remainder of Page Left Intentionally Blank]




EU-DOCS\25871044.1
19-12984-mg   Doc 1     Filed 09/16/19    Entered 09/16/19 12:36:34   Main Document
                                         Pg 20 of 20




         3EPTEMBER
